Case: 21-50449       Document: 00516340842           Page: 1      Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 21-50449                             June 2, 2022
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

   Randy Lynn Raspberry,

                                                                Plaintiff—Appellant,

                                          versus

   Warden Cynthia Lofton; Kristen A. Hurley;
   Nurse Teri Smith; Douglas E. Greene;
   Valencia Pollard-Fortson; Randall Meyer,

                                                              Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:20-CV-1146


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          While a state inmate, Randy Raspberry sued prison officials under
   42 U.S.C. § 1983 and under the ADA, alleging deliberate indifference to seri-



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50449      Document: 00516340842          Page: 2   Date Filed: 06/02/2022




                                    No. 21-50449


   ous medical needs because he was denied dentures. In a comprehensive
   Order dated April 27, 2021, the district court carefully explained why the
   complaint must be dismissed for failure to state a claim per 28 U.S.C.
   § 1915(e).
          As the court reasoned, “the law does not require inmates receive the
   best medical care. Plaintiff does not claim he has been refused an evaluation
   to determine whether he has a medical need for dentures and does not argue
   that any medical care provider has determined dentures were medically nec-
   essary. Instead, Plaintiff admits that an evaluation was conducted and it was
   determined that dentures were not medically necessary.” Further, “At best,
   Plaintiff’s claims against Defendants establish a disagreement with Plaintiff’s
   medical treatment, negligence, or medical malpractice―none of which
   amount to a constitutional violation.”
          The judgment of dismissal is AFFIRMED, essentially for the rea-
   sons submitted by the district court. Raspberry’s request for appointment of
   counsel is DENIED.




                                            2